Beasley, Judge,
concurring specially.
I concur in the judgment.
In addition to the lease provision relied upon by appellant and set out in the opinion, subparagraph 5 (b) of the lease provides: “If Management determines that the size of the dwelling is no longer appropriate to resident’s needs, Management may amend this lease by *273notice to Resident, in accordance with Section 14 hereof, that Resident will be required to move to another unit within the project having a suitable size unit, ...”
Decided March 19, 1987.
Gene E. Massafra, for appellant.
W. Michael Maloof, for appellee.
The evidence in the grievance hearing is the. only evidence submitted to this Court. According to the trial court’s order, the resident’s testimony was largely the same as it was at trial. As found by the court, the evidence shows without contradiction that the resident told the management’s representative the true facts on both occasions of recertification. She “furnished” the correct information about her son’s non-membership in the household but signed the forms stating otherwise.
Her signature is not the only one on the 1985 form. There is also the signature of the management’s representative, adjacent to: “OFFICIAL’S STATEMENT — I certify that the information on this Form has been verified as required by Federal Law and the family is eligible to live in the dwelling unit.”
The 1986 form, which is different, is not certified in the given space by the Housing Manager, but it is signed by a management representative as having “interviewed” the resident.
Appellant has no cause to complain of the trial court’s order.